Citation Nr: 1036969	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  05-11 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an increased rating for chronic low back strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to October 1982.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for an increased rating for her service-connected 
low back disability, then evaluated as 10 percent disabling.  
When this case was before the Board in September 1992, it was 
remanded for additional development of the record.  Based on the 
findings of VA examinations conducted in November and decision 
1995, the RO assigned a 20 percent evaluation in a May 1996 
rating decision.  However, as that determination did not 
represent a total grant of benefits sought on appeal, the claim 
for an increased rating should have been returned to the Board at 
that time.  Thus, the claim for a higher evaluation stems from 
the February 1991 rating decision, and remains before the Board.  
AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes the Veteran submitted a claim for an increased 
rating for her low back disability in August 2003.  This claim 
was denied by the RO in February 2004.  By decision dated 
September 2008, the Board denied the Veteran's claim for a rating 
in excess of 20 percent for chronic low back strain.  The Veteran 
appealed this determination to the United States Court of Appeals 
for Veterans Claims (Court) which, by Order dated April 2010, 
granted a Joint Motion for Vacatur and Remand (Joint Motion).  

The issue of entitlement to service connection for an 
acquired psychiatric disability has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In its September 1992 remand, the Board requested the RO obtain 
the Veteran's VA vocational rehabilitation folder.  There is no 
indication this was accomplished.  The Board is obligated by law 
to ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

On the VA examination in April 2005, the examiner indicated the 
Veteran's range of motion was limited by pain after repetitive 
use.  The Joint Motion noted the examination report failed to 
provide the degree to which the motion of the lumbar spine was so 
limited.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  Accordingly, 
the case is REMANDED to the RO for action as follows:

1.  Contact the Veteran and request that she 
furnish the names, addresses, and dates of 
treatment of all medical providers from whom 
she has received treatment for her low back 
disability since 1991.  After securing the 
necessary authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred to 
by the Veteran.

2.  Obtain the Veteran's VA vocational 
rehabilitation file and associated it with 
the claims file.  If such records cannot be 
obtained, the RO should annotate the file 
and notify the Veteran of such.

3.  Schedule a VA spine examination to 
determine the nature and extent of the 
Veteran's service connected chronic low back 
strain.  All indicated tests should 
be performed and all findings should be 
reported in detail, including range of 
motion of the lumbar spine (specifying at 
what degree in motion pain begins).  The 
claims folder must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  The examiner should 
describe all symptomatology related to the 
chronic low back strain, to include 
orthopedic and neurological symptoms, if 
any.  

The examiner should also be asked to 
evaluate any functional loss due to pain or 
weakness pertaining to low back strain, and 
to document all objective evidence of those 
symptoms, including muscle atrophy.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a flare-
up of symptoms or on extended use.  The 
examiner should also indicate the frequency 
and duration of exacerbations.  

If intervertebral disc disease is present, 
the examiner should indicate whether it is 
related to the service-connected low back 
strain.  In rendering such opinion, the 
examiner should address the normal disc 
space findings on MRIs in September 2004 
and January 2005, as well as the motor 
vehicle accident in October 2006.  A 
rationale for the opinion expressed should 
be provided.  If intervertebral disc 
disease is deemed by the examiner to be 
related to the service connected low back 
strain, the examiner should also document, 
to the extent possible, the frequency and 
duration of exacerbations of symptoms, to 
include any incapacitating episodes (acute 
signs and symptoms of intervertebral disc 
syndrome that have required bed rest 
prescribed by a physician and treatment by 
a physician).  

4.  Following completion of the above, the 
RO should review the evidence and determine 
whether the Veteran's claim may be granted.  
If not, she and her representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




